            Case 6:20-cv-00471-ADA Document 1 Filed 06/02/20 Page 1 of 25




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


 SITO MOBILE R&D IP, LLC, and
 SITO MOBILE, LTD.,

                              Plaintiffs,
                                                         Case No. 6:20-cv-00471
                  v.
                                                          Jury Trial Demanded

 FLOSPORTS, INC.,

                             Defendant.



                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs SITO Mobile R&D IP, LLC and SITO Mobile, Ltd. (collectively “SITO”),

by and through its undersigned counsel, files this Complaint against FloSports, Inc.

(“FloSports”) for patent infringement of United States Patent Nos. 9,026,673; 9,135,635;

9,135,636; 9,350,777; 9,380,088; 10,009,637 and 10,171,846 (collectively, the “patents-in-

suit”) and alleges as follows:

                                 NATURE OF THE ACTION

       1.       This is an action for patent infringement arising under the patent laws of

the United States, 35 U.S.C. §§ 1 et seq.
            Case 6:20-cv-00471-ADA Document 1 Filed 06/02/20 Page 2 of 25




                                       THE PARTIES

       2.       Plaintiff SITO Mobile R&D IP, LLC is a limited liability company

organized and existing under the laws of the State of Delaware with its principal place

of business located at 100 Town Square Place, Suite 204, Jersey City, New Jersey 07310.

       3.       Plaintiff SITO Mobile, Ltd. is a company organized and existing under the

laws of the State of Delaware with its principal place of business located at 100 Town

Square Place, Suite 204, Jersey City, New Jersey 07310.

       4.       On information and belief, Defendant FloSports, Inc. is a company

organized and existing under the laws of the State of Delaware with a place of business

located at 979 Springdale Road, Suite 120, Austin, Texas 78702. FloSports may be served

with process through its registered agent for service in Texas: Registered Agents Inc.,

5900 Balcones Drive, Suite 100, Austin, Texas 78731.

       5.       On information and belief, since at least August 2014, FloSports has been

registered to do business in the State of Texas under Texas SOS File Number

0802048073.

                                 JURISDICTION AND VENUE

       6.       This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because this action arises under the patent laws of the United

States, 35 U.S.C. §§ 1 et seq.

       7.       FloSports is subject to this Court’s personal jurisdiction in accordance with

due process and/or the Texas Long Arm Statute because, in part, FloSports “[r]ecruits




                                              2
            Case 6:20-cv-00471-ADA Document 1 Filed 06/02/20 Page 3 of 25




Texas residents, directly or through an intermediary located in this state, for

employment inside or outside this state.” See Tex. Civ. Prac. & Rem. Code § 17.042.

       8.       This Court has personal jurisdiction over FloSports because FloSports

(directly and/or through its subsidiaries, affiliates, or intermediaries) has committed

and continues to commit acts of infringement in this judicial district in violation of at

least 35 U.S.C. § 271(a).

       9.       This Court also has personal jurisdiction over FloSports because FloSports

has sufficient minimum contacts with this forum as a result of business conducted

within the State of Texas and this judicial district. In particular, this Court has personal

jurisdiction over FloSports because, inter alia, FloSports, on information and belief: (1)

has substantial, continuous, and systematic contacts with this State and this judicial

district; (2) owns, manages, and/or operates facilities in this State and this judicial

district; (3) enjoys substantial income from its operations and sales in this State and this

judicial district; (4) employs Texas residents in this State and this judicial district; and

(5) solicits business and markets products, systems and/or services in this State and this

judicial district including, without limitation, related to the accused instrumentalities.

       10.      FloSports has purposefully availed itself of the privileges of conducting

business within this judicial district, has established sufficient minimum contacts with

this judicial district such that it should reasonably and fairly anticipate being hauled

into court in this judicial district, has purposefully directed activities at residents of this




                                               3
         Case 6:20-cv-00471-ADA Document 1 Filed 06/02/20 Page 4 of 25




judicial district, and at least a portion of the patent infringement claims alleged in this

Complaint arise out of or are related to one or more of the foregoing activities.

       11.     Venue is proper in this judicial district pursuant to 28 U.S.C. § § 1391(b)-

(d) and/or 1400(b). FloSports is registered to do business in the State of Texas,

maintains a regular and established place of business within this judicial district, and

has committed acts of infringement in this judicial district.

       12.     On information and belief, FloSports maintains a significant physical

presence in this judicial district.

       13.     On information and belief, FloSports operates multiple corporate offices in

this judicial district, and these offices constitute regular and established places of

business: 979 Springdale Road, Suite 120, Austin, Texas 78702; 2922 E. Cesar Chavez

Street, Austin, Texas 78702 (collectively, “Austin Offices”). On information and belief,

FloSports employs hundreds of people in its Austin Offices. 1

       14.     On information and belief, FloSports has H-1B labor condition

applications for people employed in Austin, Texas.2 Employees holding an H-1B visa

are employed in a specialty occupation that requires “theoretical and practical

application of a body of highly specialized knowledge . . . and attainment of a




1 FloSports Closes $47 Million in Funding to Broaden Coverage in New and Existing Sports,
FLOSPORTS NEWS (June 3, 2019), https://www.flosports.tv/2019/06/03/flosports-
closes-47-million-in-funding-to-broaden-coverage-in-new-and-existing-sports/
2https://h1bsalary.online/index.php?searchtext=FLOSPORTS+INC&year=&minsalary

=&state=&worksite_city=&job_title=.


                                              4
          Case 6:20-cv-00471-ADA Document 1 Filed 06/02/20 Page 5 of 25




bachelor’s or higher degree in the specific specialty.” See generally 8 U.S.C. § 1184. As

such, FloSports employees in Austin, Texas are highly specialized and important to the

operation of FloSports.

        15.    FloSports has listed job openings on its website for positions in this

judicial district.

                     FLOSPORTS VIDEO STREAMING SERVICE

        16.    FloSports offers a subscription-based streaming service that provides on-

demand and live video programming over the Internet. 3 On information and belief,

FloSports currently has over 300,000 active users.4

        17.    FloSports’ streaming service offers “over 200,000 sports competitions live

or on demand, with exclusive, behind-the-scenes coverage and original programming

for over 25 different sports.”5

        18.    FloSports subscribers can access its services through, for example, a

computer, smart phone, tablet, smart TV (e.g., Vizio, LG, Samsung) and/or streaming

player (e.g., Apple TV, Amazon Fire TV, Roku, Chromecast). 6 FloSports subscribers can




3   https://www.flosports.tv/
4Danni Santana, FloSports Pushing Forward with Media Rights Acquisition Strategy, FRONT
OFFICE SPORTS (Apr. 17, 2020), https://frntofficesport.com/flo-sports-media-
acquisition-strategy/
5   https://www.flosports.tv/
6 FloSports Announces Launch of New Apps, FLOSPORTS NEWS (June 13, 2019),
https://www.flosports.tv/2019/06/13/flosports-announces-launch-of-new-apps/; see
also https://www.flosports.tv/.


                                              5
            Case 6:20-cv-00471-ADA Document 1 Filed 06/02/20 Page 6 of 25




download FloSports apps to their mobile devices from Google Play and Apple’s App

Store.7

          19.   FloSports offers a variety of subscription plans starting at $12.49/month,

which includes advertisements.8

          20.   FloSports streams videos using a network(s) of servers (“FloSports

Streaming Platform”). On information and belief, FloSports uses HTTP Live Streaming

(HLS) protocol to stream video content. HLS is an HTTP-based adaptive bitrate

streaming technique that enables high quality streaming of media content over the

Internet from web servers. A copy of the HLS standards documents is attached hereto

as Exhibit 1.

          21.   With HLS, a video may be broken up into thousands of small HTTP-based

file segments. Each segment contains a short interval of playback time of the video. The

segments are encoded at a variety of different bit rates (speeds). After a subscriber

selects a video to stream, the media player on the subscriber device is provided with a

file that informs the player, amongst other things, how to obtain the segments

sequentially and how to handle ad breaks (if any). As the video is playing, the

subscriber device determines the bit rate that it can handle and requests a segment(s)

encoded at that bit rate. The player plays the segments in sequential order and



7See, e.g., https://play.google.com/store/apps/details?id=tv.flosports&hl=en_US;
https://apps.apple.com/us/app/flosports-watch-live-sports/id1149210891.
8https://www.flosports.tv/join-now/#Subscription; https://www.flosports.tv/wp-
content/uploads/2020/04/2020-FloSports-Ad-Specs-Media-Kit.pdf


                                              6
         Case 6:20-cv-00471-ADA Document 1 Filed 06/02/20 Page 7 of 25




continuously requests segments until the player has received all of the segments that

make up the video.

       22.    The screen capture of FloLive (below) illustrates various display

resolution options for the media player. As such, on information and belief, the FloLive

video content is encoded at different bit rates.




                                THE PATENTS-IN-SUIT

                            United States Patent No. 9,026,673

       23.    On May 5, 2015, the USPTO duly and legally issued United States Patent

No. 9,026,673 (“the ’673 patent”) entitled “System and Method for Routing Media” to

inventor Charles A. Jennings et al.

       24.    The ’673 patent is presumed valid under 35 U.S.C. § 282.

       25.    SITO owns all rights, title and interest in the ’673 patent.




                                              7
        Case 6:20-cv-00471-ADA Document 1 Filed 06/02/20 Page 8 of 25




                           United States Patent No. 9,135,635

      26.    On September 15, 2015, the USPTO duly and legally issued United States

Patent No. 9,135,635 (“the ’635 patent”) entitled “System and Method for Routing

Media” to inventor Charles A. Jennings et al.

      27.    The ’635 patent is presumed valid under 35 U.S.C. § 282.

      28.    SITO owns all rights, title and interest in the ’635 patent.

                           United States Patent No. 9,135,636

      29.    On September 15, 2015, the USPTO duly and legally issued United States

Patent No. 9,135,636 (“the ’636 patent”) entitled “System and Method for Routing

Media” to inventor Charles A. Jennings et al.

      30.    The ’636 patent is presumed valid under 35 U.S.C. § 282.

      31.    SITO owns all rights, title and interest in the ’636 patent.

                           United States Patent No. 9,350,777

      32.    On May 24, 2016, the USPTO duly and legally issued United States Patent

No. 9,350,777 (“the ’777 patent”) entitled “System and Method for Routing Media” to

inventor Charles A. Jennings et al.

      33.    The ’777 patent is presumed valid under 35 U.S.C. § 282.

      34.    SITO owns all rights, title and interest in the ’777 patent.

                           United States Patent No. 9,380,088

      35.    On June 28, 2016, the USPTO duly and legally issued United States Patent

No. 9,380,088 (“the ‘088 patent”) entitled “System and Method for Routing Media” to

inventor Charles A. Jennings et al.


                                             8
          Case 6:20-cv-00471-ADA Document 1 Filed 06/02/20 Page 9 of 25




      36.     The ’088 patent is presumed valid under 35 U.S.C. § 282.

      37.     SITO owns all rights, title and interest in the ’088 patent.

                           United States Patent No. 10,009,637

      38.     On June 26, 2018, the USPTO duly and legally issued United States Patent

No. 10,009,637 (“the ’637 patent”) entitled “System and Method for Routing Media” to

inventor Charles A. Jennings et al.

      39.     The ’637 patent is presumed valid under 35 U.S.C. § 282.

      40.     SITO owns all rights, title and interest in the ’637 patent.

                           United States Patent No. 10,171,846

      41.     On January 1, 2019, the USPTO duly and legally issued United States

Patent No. 10,171,846 (“the ’846 patent”) entitled “System and Method for Routing

Media” to inventor Charles A. Jennings et al.

      42.     The ’846 patent is presumed valid under 35 U.S.C. § 282.

      43.     SITO owns all rights, title and interest in the ’846 patent.

                                  CLAIMS FOR RELIEF

             Count I – Infringement of United States Patent No. 9,026,673

      44.     SITO repeats, re-alleges, and incorporates by reference, as if fully set forth

herein, the preceding paragraphs of this Complaint.

      45.     FloSports directly infringes (literally and/or under the doctrine of

equivalents) the ’673 patent by using the method covered by at least claim 1 of the ’673

patent.




                                              9
        Case 6:20-cv-00471-ADA Document 1 Filed 06/02/20 Page 10 of 25




       46.    The FloSports system that infringes one or more claims of the ’673 patent

includes, but is not limited to, the FloSports Streaming Platform, and any other

FloSports network, system, device, and/or service that practices a media streaming

method as claimed in the ’673 patent.

       47.    The FloSports Streaming Platform performs a method of streaming video.

The FloSports Streaming Platform receives, by at least one computing device (e.g.,

server(s)) via a communication network (e.g., the Internet), a request (e.g., GET request)

for media (e.g., television program or movie) from at least one communication device

(e.g., client device such as a personal computer, mobile device, and/or television)

capable of using instructions (e.g., contained within an M3U8 file(s)) received from the

at least one computing device to obtain at least one portion of the requested media

using at least one resource (e.g., streaming server(s)) other than the at least one

computing device.

       48.    The FloSports Streaming Platform determines, by the at least one

computing device (e.g., server(s)), whether the at least one portion of the requested

media (e.g., video segment(s)) is available for streaming in accordance with at least one

program comprising at least one media selector (e.g., rules/instructions) defining how

to select at least one other media (e.g., advertisement).

       49.    On information and belief, the FloSports Streaming Platform includes a

media selector for an advertisement in an M3U8 file(s). A server in the FloSports




                                             10
        Case 6:20-cv-00471-ADA Document 1 Filed 06/02/20 Page 11 of 25




Streaming Platform determines the at least one other media based on the at least one

media selector.

       50.    The FloSports Streaming Platform generates, by the at least one

computing device and based on one or more capabilities (e.g., type of device (e.g., PC),

operating system, browser and/or media player) of the communication device, at least

one play script (e.g., at least one M3U8 file).

       51.    The M3U8 file(s) includes: (i) an identification (e.g., segment

information/segment file name) of the at least one portion of the requested media, (ii)

an identification (e.g., identification of one or more ad breaks between video segments)

of the at least one other media (e.g., advertisement), (iii) a reservation identification

(e.g., authentication token) associated with the request for media, (iv) at least one

universal resource locator (URL) associated with at least one of the identification of the

at least one portion of the requested media and the identification of the at least one

other media, the at least one URL including at least one identification (e.g., host name)

of at least one resource (e.g., streaming server(s)) other than the at least one computing

device available to facilitate streaming of at least one of the at least one portion of the

requested media and the at least one other media, and (v) one or more instructions for

use by the communication device together with the at least one URL and the reservation

identification to enable the at least one communication device to obtain the at least one

portion of the requested media and the at least one other media.




                                              11
          Case 6:20-cv-00471-ADA Document 1 Filed 06/02/20 Page 12 of 25




      52.     The FloSports Streaming Platform transmits, by the at least one computing

device to the communication device, the at least one play script to enable the

communication device to obtain the at least one portion of the requested media and the

at least one other media via the communication network using the at least one resource

other than the at least one computing device.

      53.     SITO has been damaged by the direct infringement of FloSports, and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

             Count II – Infringement of United States Patent No. 9,135,635

      54.     SITO repeats, re-alleges, and incorporates by reference, as if fully set forth

herein, the preceding paragraphs of this Complaint.

      55.     FloSports directly infringes (literally and/or under the doctrine of

equivalents) the ’635 patent by using the method covered by at least claim 1 of the ’635

patent.

      56.     The FloSports system that infringes one or more claims of the ’635 patent

includes, but is not limited to, the FloSports Streaming Platform, and any other

FloSports network, system, device, and/or service that practices a media streaming

method as claimed in the ’635 patent.

      57.     The FloSports Streaming Platform performs a method of streaming media.

The FloSports Streaming Platform receives, by at least one computing device (e.g.,

server(s)) via a communication network (e.g., the Internet), a request (e.g., GET request)




                                             12
        Case 6:20-cv-00471-ADA Document 1 Filed 06/02/20 Page 13 of 25




for media (e.g., television program or movie) from a communication device (e.g., client

device such as a personal computer, mobile device, and/or television). The at least one

computing device comprises a combination of hardware and software.

       58.    The FloSports Streaming Platform determines, by the at least one

computing device, at least one portion of the requested media (e.g., video segment(s)) to

be streamed to the communication device.

       59.    The FloSports Streaming Platform transmits, by the at least one computing

device for reception by the communication device, at least one play script (e.g., M3U8

file(s)) including: (i) at least one identification (e.g., segment information/segment file

name) of the at least one portion of the requested media, (ii) an indication (e.g.,

identification of one or more ad breaks between video segments) that an advertising

media clip is to be streamed to the communication device, (iii) at least one universal

resource locator (URL) associated with the identification of the at least one portion of

the requested media, the at least one URL including at least one identification (e.g., host

name) of at least one resource (e.g., streaming server(s)) other than the at least one

computing device to facilitate streaming of the at least one portion of the requested

media, and (iv) one or more instructions for use by the communication device together

with the at least one URL to cause the at least one portion of the requested media to be

streamed to the communication device.




                                             13
          Case 6:20-cv-00471-ADA Document 1 Filed 06/02/20 Page 14 of 25




       60.    SITO has been damaged by the direct infringement of FloSports, and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

             Count III – Infringement of United States Patent No. 9,135,636

       61.    SITO repeats, re-alleges, and incorporates by reference, as if fully set forth

herein, the preceding paragraphs of this Complaint.

       62.    FloSports directly infringes (literally and/or under the doctrine of

equivalents) the ’636 patent by using the method covered by at least claim 1 of the ’636

patent.

       63.    The FloSports system that infringes one or more claims of the ’636 patent

includes, but is not limited to, the FloSports Streaming Platform, and any other

FloSports network, system, device, and/or service that practices a media streaming

method as claimed in the ’636 patent.

       64.    The FloSports Streaming Platform performs a method of streaming media.

The FloSports Streaming Platform receives, by at least one computing device (e.g.,

server(s)) via a communication network (e.g., the Internet), a request (e.g., GET request)

for media (e.g., television program or movie) from a communication device (e.g., client

device such as a personal computer, mobile device, and/or television), capable of using

instructions (e.g., contained within an M3U8 file(s)) received from the at least one

computing device to obtain at least one portion of the requested media (e.g., video




                                             14
        Case 6:20-cv-00471-ADA Document 1 Filed 06/02/20 Page 15 of 25




segment(s)) using at least one resource (e.g., streaming server(s)) other than the at least

one computing device.

       65.    The FloSports Streaming Platform generates, by the at least one

computing device, at least one play script (e.g., M3U8 file(s)) including: (i) at least one

identification (e.g., segment information/segment file name) of the at least one portion

of the requested media, (ii) a reservation identification (e.g., authentication token)

associated with the request for media, (iii) at least one universal resource locator (URL)

associated with the at least one identification of the at least one portion of the requested

media, the at least one URL including at least one identification (e.g., host name) of the

at least one resource (e.g., streaming server(s)) other than the at least one computing

device available to facilitate streaming of at least one of the at least one portion of the

requested media, and (iv) one or more instructions for use by the communication device

together with the at least one URL and the reservation identification to enable the

communication device to obtain the at least one portion of the requested media.

       66.    The FloSports Streaming Platform transmits, by the at least one computing

device to the communication device, the at least one play script to enable the

communication device to obtain the at least one portion of the requested media via the

communication network using the at least one resource other than the at least one

computing device.




                                              15
          Case 6:20-cv-00471-ADA Document 1 Filed 06/02/20 Page 16 of 25




      67.     SITO has been damaged by the direct infringement of FloSports, and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

             Count IV – Infringement of United States Patent No. 9,350,777

      68.     SITO repeats, re-alleges, and incorporates by reference, as if fully set forth

herein, the preceding paragraphs of this Complaint.

      69.     FloSports directly infringes (literally and/or under the doctrine of

equivalents) the ’777 patent by using the method covered by at least claim 59 of the ’777

patent.

      70.     The FloSports system that infringes one or more claims of the ’777 patent

includes, but is not limited to, the FloSports Streaming Platform, and any other

FloSports network, system, device, and/or service that practices a media streaming

management method as claimed in the ’777 patent.

      71.     The FloSports Streaming Platform performs a media streaming

management method. The FloSports Streaming Platform receives, by at least one

computing device (e.g., server(s)) comprising a combination of hardware and software,

a request (e.g., GET request) to receive media (e.g., television program or movie) from

at least one communication device (e.g., client device such as a personal computer,

mobile device, and/or television) capable of playing the requested media.

      72.     In response to the request for media and based on one or more attributes

(e.g., type of device (e.g., PC), operating system, browser and/or media player) of the




                                             16
        Case 6:20-cv-00471-ADA Document 1 Filed 06/02/20 Page 17 of 25




communication device and one or more rules associated with the requested media, the

FloSports Streaming Platform transmits (e.g., within an M3U8 file(s)), to the

communication device by the at least one computing device over a communication

network (e.g., the Internet), (i) at least one identification (e.g., segment

information/segment file name) of the at least one portion of the requested media

(video segment(s)), (ii) at least one identification (e.g., host name) of at least one

resource (e.g., streaming server(s)) other than the at least one computing device to

facilitate streaming of the at least one portion of the requested media, (iii) information

(e.g., segment information/segment file name, title identifier of the segment, type of file

of the segment, and/or format of the segment) for use by the communication device as

to how the at least one portion of the requested media is to be presented to a user of the

communication device, and (iv) a unique identifier (e.g., user ID and additional

identifier information) for use by at least the communication device to enable the at

least one portion of the requested media to be streamed to the communication device.

       73.    SITO has been damaged by the direct infringement of FloSports, and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

             Count V – Infringement of United States Patent No. 9,380,088

       74.    SITO repeats, re-alleges, and incorporates by reference, as if fully set forth

herein, the preceding paragraphs of this Complaint.




                                              17
          Case 6:20-cv-00471-ADA Document 1 Filed 06/02/20 Page 18 of 25




       75.    FloSports directly infringes (literally and/or under the doctrine of

equivalents) the ’088 patent by using the method covered by at least claim 36 of the ’088

patent.

       76.    The FloSports system that infringes one or more claims of the ’088 patent

includes, but is not limited to, the FloSports Streaming Platform, and any other

FloSports network, system, device, and/or service that practices a media streaming

management method as claimed in the ’088 patent.

       77.    The FloSports Streaming Platform performs a media streaming

management method. The FloSports Streaming Platform receives, by at least one

computing device (e.g., server(s)) comprising a combination of hardware and software,

a request (e.g., GET request) for media (e.g., television program or movie) from a

communication device (e.g., client device such as a personal computer, mobile device,

and/or television) capable of playing the requested media.

       78.    In response to the request for media and based on one or more attributes

(e.g., type of device (e.g., PC), operating system, browser and/or media player) of the

communication device and one or more rules associated with the requested media, the

FloSports Streaming Platform transmits (e.g., within an M3U8 file(s)), from the at least

one computing device to the communication device over a communication network

(e.g., the Internet), (i) at least one identification (e.g., segment information/segment file

name) of at least one portion of the requested media (e.g., video segment(s)), (ii) an

indication (e.g., identification of one or more ad breaks between video segments) that at




                                             18
          Case 6:20-cv-00471-ADA Document 1 Filed 06/02/20 Page 19 of 25




least one advertising media clip is to be streamed to the communication device, (iii) at

least one identification (e.g., host name) of at least one resource (e.g., streaming

server(s)) other than the at least one computing device available to facilitate streaming

of the at least one portion of the requested media, and (iv) information (e.g., segment

information/segment file name, title identifier of the segment, type of file of the

segment, and/or format of the segment) for use by the communication device as to how

the at least one portion of the requested media and the at least one advertising media

clip are to be presented to a user of the communication device.

       79.    SITO has been damaged by the direct infringement of FloSports, and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

             Count VI – Infringement of United States Patent No. 10,009,637

       80.    SITO repeats, re-alleges, and incorporates by reference, as if fully set forth

herein, the preceding paragraphs of this Complaint.

       81.    FloSports directly infringes (literally and/or under the doctrine of

equivalents) the ’637 patent by using the method covered by at least claim 1 of the ’637

patent.

       82.    The FloSports system that infringes one or more claims of the ’637 patent

includes, but is not limited to, the FloSports Streaming Platform, and any other

FloSports network, system, device, and/or service that practices a method for managing

streaming of video content as claimed in the ’637 patent.




                                             19
        Case 6:20-cv-00471-ADA Document 1 Filed 06/02/20 Page 20 of 25




       83.    The FloSports Streaming Platform performs a method for managing

streaming of video content (e.g., television program or movie) to a client device (e.g.,

personal computer, mobile device, and/or television). The FloSports Streaming

Platform provides the video content to a content distribution network (e.g., content

delivery network (CDN)) for storage in a plurality of geographically separated

resources (e.g., streaming servers located throughout the United States) of the content

distribution network.

       84.    A server(s) receives, from the client device via a packet-based

telecommunication network (e.g., the Internet), signaling (e.g., GET request) to have the

stored video content streamed to the client device.

       85.    In response to the received signaling, a server transmits one or more files

(e.g., M3U8 file(s)) to the client device via the packet-based telecommunication

network, each of the one or more files being in a format compatible with a media player

on the client device, the one or more files comprising (i) an identification (e.g., host

name) of one or more of the resources (e.g., streaming server(s)) of the content

distribution network available to facilitate streaming of one or more segments of the

stored video content to the client device, the identification being dependent at least in

part on a relationship between a geographic location of the client device and geographic

locations of the resources of the content distribution network (e.g., the host name will

resolve an IP address of a streaming server of a CDN that is geographically close to the

client device), and (ii) an identification (e.g., host name) of an advertising server, the




                                              20
          Case 6:20-cv-00471-ADA Document 1 Filed 06/02/20 Page 21 of 25




identification of the advertising server being dependent at least in part on a relationship

between the geographic location of the client device and a geographic location of the

advertising server (e.g., on information and belief, the host name will resolve an IP

address of an advertising server that is geographically close to the client device).

       86.     The one or more files, when processed by the client device, cause the client

device to communicate with the identified one or more resources of the content

distribution network and the advertising server to cause the one or more segments of

the stored video to be streamed to the client device by the identified one or more

resources of the content distribution network and cause one or more advertisements to

be streamed from the advertising server to the client device.

       87.     SITO has been damaged by the direct infringement of FloSports, and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

             Count VII – Infringement of United States Patent No. 10,171,846

       88.     SITO repeats, re-alleges, and incorporates by reference, as if fully set forth

herein, the preceding paragraphs of this Complaint.

       89.     FloSports directly infringes (literally and/or under the doctrine of

equivalents) the ’846 patent by using the method covered by at least claim 1 of the ’846

patent.

       90.     The FloSports system that infringes one or more claims of the ’846 patent

includes, but is not limited to, the FloSports Streaming Platform, and any other




                                              21
        Case 6:20-cv-00471-ADA Document 1 Filed 06/02/20 Page 22 of 25




FloSports network, system, device, and/or service that practices a method for managing

streaming of video content as claimed in the ’846 patent.

       91.       The FloSports Streaming Platform performs a method for managing

streaming of video content (e.g., television program or movie) to a client device (e.g.,

personal computer, mobile device, and/or television). The FloSports Streaming

Platform provides the video content to a content distribution network (e.g., content

delivery network (CDN)) for storage in a plurality of geographically separated

resources (e.g., streaming servers located throughout the United States) of the content

distribution network.

       92.       On information and belief, the FloSports Streaming Platform dynamically

selects one or more advertisement media clips (e.g., targeted advertisement(s)) based on

statistical information (e.g., user interest/behavior, demographics) associated with a

user of the client device.9

       93.       A server receives, from the client device (e.g., personal computer, mobile

device, and/or television) via a packet-based telecommunication network (e.g., the

Internet), signaling (e.g., GET request) to have the stored video content streamed to the

client device.

       94.       In response to the received signaling, a server transmits to the client

device, via the packet-based telecommunication network and in one or more files (e.g.,



9https://webcache.googleusercontent.com/search?q=cache:6Jt88b8sToAJ:https://ww

w.flosports.tv/2015/02/27/head-of-advertising-
operations/+&cd=3&hl=en&ct=clnk&gl=us


                                               22
          Case 6:20-cv-00471-ADA Document 1 Filed 06/02/20 Page 23 of 25




M3U8 file(s)) having a format compatible with a media player on the client device, (i) an

identification (e.g., host name) of one or more of the resources (e.g., streaming server(s))

of the content distribution network available to facilitate streaming of one or more

segments of the stored video content to the client device, the identification being

dependent at least in part on a relationship between a geographic location of the client

device and geographic locations of the resources of the content distribution network

(e.g., the host name will resolve an IP address of a streaming server of a CDN that is

geographically close to the client device), and (ii) an identification (e.g., host name) of

an advertising server, the identification of the advertising server being dependent at

least in part on a relationship between the geographic location of the client device and a

geographic location of the advertising server (e.g., on information and belief, the host

name will resolve an IP address of an advertising server that is geographically close to

the client device).

       95.    The one or more files, when processed by the client device, cause the client

device to communicate with the identified one or more resources of the content

distribution network and the advertising server to cause the one or more segments of

the stored video to be streamed to the client device by the identified one or more

resources of the content distribution network and cause the one or more selected

advertisement media clips to be streamed from the advertising server to the client

device.




                                             23
         Case 6:20-cv-00471-ADA Document 1 Filed 06/02/20 Page 24 of 25




       96.     SITO has been damaged by the direct infringement of FloSports, and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

                                     JURY DEMANDED

       97.     Pursuant to Federal Rule of Civil Procedure 38(b), SITO hereby requests a

trial by jury on all issues so triable.

                                    PRAYER FOR RELIEF

       SITO respectfully requests this Court to enter judgment in SITO’s favor and

against FloSports as follows:

       a.      finding that FloSports directly infringes one or more claims of each of the

               patents-in-suit;

       b.      awarding SITO damages under 35 U.S.C. § 284, or otherwise permitted by

               law, including supplemental damages for any continued post-verdict

               infringement;

       c.      awarding SITO pre-judgment and post-judgment interest on the damages

               award and costs;

       d.      awarding cost of this action (including all disbursements) and attorney

               fees pursuant to 35 U.S.C. § 285, or as otherwise permitted by the law;

               and

       e.      awarding such other costs and further relief that the Court determines to

               be just and equitable.




                                             24
        Case 6:20-cv-00471-ADA Document 1 Filed 06/02/20 Page 25 of 25




Dated: June 2, 2020                 Respectfully submitted,


                                    /s/Raymond W. Mort, III
                                    Raymond W. Mort, III
                                    Texas State Bar No. 00791308
                                    raymort@austinlaw.com

                                    THE MORT LAW FIRM, PLLC
                                    100 Congress Avenue, Suite 2000
                                    Austin, Texas 78701
                                    Tel/Fax: 512-865-7950

                                    Of Counsel:
                                    Ronald M. Daignault (pro hac vice to be filed)
                                    Chandran B. Iyer (pro hac vice to be filed)
                                    Jason S. Charkow (pro hac vice to be filed)
                                    rdaignault@goldbergsegalla.com
                                    ciyer@goldbergsegalla.com
                                    jcharkow@ goldbergsegalla.com
                                    GOLDBERG SEGALLA LLP
                                    711 Third Avenue, Suite 1900
                                    New York, New York 10017
                                    Telephone: (646) 292-8700

                                    Stephanie R. Mandir (pro hac vice to be filed)
                                    smandir@goldbergsegalla.com
                                    GOLDBERG SEGALLA LLP
                                    Reston Town Center
                                    11921 Freedom Drive, 5th Floor
                                    Reston, VA 20190

                                    Attorneys for SITO Mobile, Ltd. and
                                    SITO Mobile R&D IP, LLP




                                      25
